Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 2/8/22 is acknowledged.  The traversal is on the ground(s) that “elements of claims 16-20 can be found in claims 1-15” and “Thus, a search of claims 1-10 and 11-15 would overlap with a search of claims 16-20”.  This is not found persuasive because a serious burden exists in the differing issues likely to arise during the prosecution of the different inventions and species.  As described in the 12/8/21 requirement for restriction, the inventions as claimed have materially different design and are mutually exclusive as particular steps such as disposing of aperture, hardmask, and structure materials are performed at particular timings and stacked orderings; as such art found during a search for one invention would not necessarily be suitable to apply against another invention.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants, and further are presented as separate and distinct embodiments.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “apertures” in claim 16 appears to be used by the claim to mean a tangible material while the accepted meaning is “a opening, hole or gap”, thus negative space.  Based on the specification “apertures are opaque such that one or more wavelengths are not transmitted”.  Thus it would appear that recitation to “forming apertures” would be intended to be forming a tangible material (such as deposition of a material layer) over the region; possibly providing for the structure that actually surrounds the hole (“aperture”); and not to forming an actual opening, hole, or gap over the region.  The term is indefinite because the specification does not clearly redefine the term.
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onoe (US 2002/0118906; hereafter Onoe) in view of Zhu et al (US 2012/0280345; hereafter Zhu).
Claim 16: Onoe teaches a method, comprising:
disposing a structure material layer (such a layer / portion of a photodetector (2a/2b)) on a surface of a substrate (1), the structure material layer is disposed between regions of the surface of the substrate corresponding to one of: a first space defined by adjacent optical devices; and a second space defined by one of the adjacent optical devices and a periphery of the substrate (See, for example, Fig 3A / 3B, abstract);  
and forming apertures (light shielding layer, 3) over the regions (See, for example, [0021-22]). 
Onoe further teaches wherein photodetectors 2a/2b is formed as an optical device on one major surface of the substrate using a well known process, but is silent as to the details of such a formation process, so it does not explicitly teach it involves disposing a hardmask over the structure material layer; disposing a patterned photoresist over the hardmask, the patterned photoresist defining exposed hardmask portions; removing the exposed hardmask portions to expose structure portions of the structure material layer; removing the structure portions to form a plurality of structures between the regions of the surface of the substrate.  Zhu teaches a method of forming a photodetector (See, for example, abstract, figures).  Zhu further teaches wherein photodetectors are predictably formed by a .

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu as applied to claim 16 above, and further in view of Murai (US 2003/0107127; hereafter Murai).
Claim 17: Onoe in view of Zhu teaches the method of claim 16 (above), wherein Onoe further teaches selective deposition of an aperture material layer, but is silent as to the steps of such selective deposition, therefore it does not explicitly teach disposing an encapsulation layer over the plurality of structures and regions, disposing an aperture material layer over the encapsulation layer; disposing an patterned etch layer over the regions to expose a portion of the aperture material layer over the plurality of structures; removing the portion of the aperture material layer over the plurality of 
Claim 18: Murai further teaches wherein the encapsulation layer is silicon oxide (see, for example, [0101]). 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu as applied to claim 16 above, and further in view of Sun et al (US 2016/0306256; hereafter Sun).
Claim 19: Onoe in view of Zhu teaches the method of claim 16 (above), but is silent as to the mode of selectively forming the apertures over the region, so they do not explicitly teach forming the apertures over the regions comprises masking the plurality of structures to expose the regions.  Sun teaches a method of manufacturing an optical device (See, for example, abstract).  Sun teaches wherein the selective deposition of coatings around structured material layer areas can predictably be achieved by masking (such as with 114)  the plurality of structures (94a/94b) to expose the regions intended to receive the added coating (such as 98a/98b) (See, for example, Fig 8, [0062-0066]).   As both Sun and Onoe in view of Zhu are directed to the formation of systems comprising structured optical devices and selective deposited coatings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated masking the plurality of structures to expose the regions within the method of forming the apertures as such steps would predictably allow for subsequent targeted / selective deposition of the aperture material to the exposed region area and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu as applied to claim 16 above, and further in view of Abatchev et al (US 7,115,525;hereafter Abatchev).
Claim 20: Onoe in view of Zhu teaches the method of claim 16 (above), wherein Onoe further teaches selective deposition of an aperture material layer, but is silent as to the steps of such selective deposition, therefore it does not explicitly teach forming the apertures over the regions comprises: disposing a gap fill material over the plurality of structures between the regions; disposing an aperture material layer over the gap fill material and the regions; removing the aperture material layer over the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712